
	

113 HR 5107 IH: Fuel Choice for American Prosperity and Security Act of 2014
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5107
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Ms. Ros-Lehtinen (for herself, Mr. Cole, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title 49, United States Code, to reduce the fuel economy obligations of automobile
			 manufacturers whose fleets contain at least 50 percent fuel choice
			 enabling vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fuel Choice for American Prosperity and Security Act of 2014.
		2.Fuel choice enabling manufacturers
			(a)In generalChapter 329 of title 49, United States Code, is amended by adding at the end the following:
				
					32920.Fuel choice enabling manufacturers
						(a)Calculation of average fuel economyThe average fuel economy of a fuel choice enabling manufacturer is the sum of—
							(1)the average fuel economy of such manufacturer determined under section 32904; and
							(2)4 miles per gallon.
							(b)Deemed compliance with greenhouse gas emission standardsIf a fuel choice enabling manufacturer is in compliance with all applicable standards prescribed
			 under section 32902 for a model year, the automobiles manufactured by such
			 manufacturer in such model year are deemed to be in compliance with the
			 standards for emissions of greenhouse gases promulgated under section
			 202(a) of the Clean Air Act (42 U.S.C. 7521(a)).
						(c)DefinitionsIn this section:
							(1)BiodieselThe term biodiesel means diesel fuel which has been produced from a non-petroleum feedstock and which meets the
			 specifications of the ASTM D6751–03 standard.
							(2)E85The term E85 means a fuel mixture that contains up to 85 percent ethanol and meets the specifications of the
			 ASTM D5798 standard.
							(3)Flexible fuel vehicleThe term flexible fuel vehicle means a vehicle that has been warranted by its manufacturer to operate on gasoline, E85, and M85.
							(4)Fuel choice enabling manufacturerThe term fuel choice enabling manufacturer means a manufacturer whose total fleet of automobiles manufactured in a model year for sale in the
			 United States contains at least 50 percent fuel choice enabling vehicles.
							(5)Fuel choice enabling vehicleThe term fuel choice enabling vehicle means an automobile that—
								(A)has been warranted by its manufacturer to operate on natural gas, hydrogen, propane, or biodiesel;
								(B)is a flexible fuel vehicle;
								(C)is a plug-in electric drive vehicle;
								(D)is propelled solely by a fuel cell that can produce power without the use of petroleum or a
			 petroleum-based fuel; or
								(E)is propelled solely by something other than an internal combustion engine and is warranted by its
			 manufacturer to operate on something other than petroleum-based fuel.
								(6)Greenhouse gasThe term greenhouse gas means carbon dioxide, nitrous oxide, methane, hydrofluorocarbons, perfluorocarbons, sulfur
			 hexa­fluo­ride, or any other substance subject to regulation under section
			 202(a) of the Clean Air Act (42 U.S.C. 7521(a)) to address climate change.
							(7)M85The term M85 means a fuel mixture that contains up to 85 percent methanol and meets the specifications of the
			 ASTM D5797 standard.
							(8)Plug-in electric drive vehicleThe term plug-in electric drive vehicle has the meaning given such term in section 508(a) of the Energy Policy Act of 1992 (42 U.S.C.
			 13258(a)).
							.
			(b)Average fuel economy definedParagraph (5) of section 32901(a) of title 49, United States Code, is amended—
				(1)by striking the period at the end and inserting ; or;
				(2)by striking means average and inserting the following:
					means—(A)average; and
				(3)by adding at the end the following:
					
						(B)in the case of a fuel choice enabling manufacturer (as defined in section 32920), average fuel
			 economy determined under such section..
				(c)Clerical amendmentThe analysis for chapter 329 of title 49, United States Code, is amended by inserting after the
			 item relating to section 32919 the following:
				
					
						32920. Fuel choice enabling manufacturers..
			(d)Effective dateThe amendments made by this section shall apply with respect to model years beginning with model
			 year 2016.
			
